Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1, on the second line requires “a first material corresponding to a chord line of the propeller blade”. The term “corresponding to” can be interpreted in many different ways. 
However, Applicant only discloses two specific arrangements for the first material. In a first arrangement, the first material is directionally oriented to travel along the chord line 210 of the airfoil cross-section as seen in FIG. 4C (paragraph [0039]); and in a second arrangement, the first material is oriented to travel perpendicularly to the chord line 210 as seen in Fig. 4D (paragraph [0041]). Therefore, the term “corresponding to” is interpreted strictly according to the two above mentioned arrangements in this Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,618,629. See table below for claim matching. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 1 of the patent "anticipates" application claim 1.  Accordingly, application claim 1 is not patentably distinct from patent claim 1.  Here, patent claim 1 requires In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
	The same reasoning applies for the rest of the application claims.


		TABLE	
Application Claims
Anticipating Patent Claims
1
1
2
1
3
1
4
1
5
1

1
7
1
8
1
9
1
10
2
11
3
12
4
13
5
14
6
15
1
16
1
17
1
18
1
19
1
20
1



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent number 5,269,658 to Carlson et al. (“Carlson”).
Carlson discloses a propeller blade comprising: a first material 32 (graphite fibers; col. 4, lines 57-63; Fig. 2) corresponding to a chord line of the propeller blade (arranged along the chord direction of the blade; col. 5, lines 8-10; Fig. 2); and a second material 34 (Kevlar; col. 4, lines 57-63) different from the first material, the first material being interspersed through the second material (col. 4, lines 57-63), a volume fraction of the first material decreasing from a leading edge of the propeller blade to a trailing edge of the propeller blade (see annotated Fig. 2 below with 40 being the leading edge foam filler; col. 5, lines 24-25).

[AltContent: textbox (Volume fraction decreases from the leading edge to the trailing edge )][AltContent: arrow]	
    PNG
    media_image1.png
    301
    560
    media_image1.png
    Greyscale



		Annotation of Fig. 2 of Carlson.

Regarding claim 2, the volume fraction of the first material decreases from the leading edge of the propeller blade to the trailing edge of the propeller blade in a continuous fashion (Fig. 2 above).

Regarding claim 9, the first material is interspersed as fibers (graphite fiber; col. 5, line 4) through the second material.
Regarding claim 10, the first material comprises carbon (graphite) fibers and the second material comprises nylon (Kevlar; col. 4, lines 57-62).
Regarding claim 14, the first material is interspersed as fibers through the second material at a higher volume fraction near the leading edge than the trailing edge (Fig. 2).
Regarding claim 15, Carlson discloses a propeller blade comprising: a first material 32 (graphite fibers; col. 4, lines 57-63); and a second material 34 (Kevlar; col. 4, lines 57-63) different from the first material, the first material being interspersed through the second material (col. 4, lines 57-63), a volume fraction of the first material decreasing from a first edge of the propeller blade to a second edge of the propeller blade (see annotated Fig. 2 above).
Regarding claim 16, the volume fraction of the first material decreases from the first edge to the second edge in a continuous fashion.
Regarding claim 20, see the rejection of claim 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson.
Carlson discloses all the limitations except the first material corresponding to the chord line of the propeller blade does not comprise the first material traveling along the chord line of the propeller blade as claimed.
Nevertheless, Carlson additionally discloses different orientations of the graphite fibers of the first material results in desirable flatwise or edgewise bending of the blade (col. 5, lines 4-15).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the propeller blade of Carlson with the first material (graphite fibers) traveling along the chord lie of the propeller blade to yield desirable characteristics of the blade.


Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Gaffiero et al. (8,888,464), Marshall (4,627,791) and Munk (2,599,718) are cited to show different composite propeller blades.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745